DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination the control station includes a controller to classify the two or more beams into clusters each made up of two or more beams among the two or more beams and allocate different frequencies to the beams belonging to one of the clusters, the repeater includes an exchanger to perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, and a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster wherein the repeater includes at least one of a reception processor and a transmission processor, wherein the reception processor includes: a receiving filter having different frequency characteristics to perform filtering on signals received with the two or more beams belonging to the same one cluster; a combiner to combine the signals processed by the receiving filter, to generate one combined signal; and a reception frequency converter to convert a frequency of the combined signal and output the signal having the frequency converted, to the exchanger; and wherein the transmission processor includes: a transmission frequency converter to receive, from the exchanger, a signal including signal components transmitted with the two or more beams belonging to the same one cluster and convert a frequency of the signal received from the exchanger; a distributer to distribute the signal having the frequency converted by the transmission frequency converter, to two or 

Regarding claim 3, the prior art of record fails to teach or suggest alone, or in combination a the control station includes a controller to classify the two or more beams into clusters each made up of two or more beams among the two or more beams and allocate different frequencies to the beams belonging to one of the clusters, the repeater includes an exchanger to perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, and a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster wherein the repeater includes at least one of a reception processor and a transmission processor, wherein the reception processor includes: a reception frequency converter to convert frequencies of respective signals received by the two or more beams belonging to the same one cluster; a receiving filter having different frequency characteristics to perform filtering on two or more signals having the frequencies converted by the reception frequency converter; and a combiner to combine the signals processed by the receiving filter and output the combined signal to the exchanger, as one combined signal, and wherein the transmission processor includes: a distributer to receive, from the exchanger, a signal including signal components transmitted with the two or more beams belonging to the same one cluster and distribute the signal received from the exchanger, to two or more signals; a transmitting filter having different frequency characteristics to perform filtering on the two or more signals distributed by the distributer; and a transmission frequency converter to convert frequencies of the two or more individual filtered signals provided by the transmitting filter.



Regarding claim 5, the prior art of record fails to teach or suggest alone, or in combination the control station includes a controller to classify the two or more beams into clusters each made up of two or more beams among the two or more beams and allocate different frequencies to the beams belonging to one of the clusters, the repeater includes an exchanger to perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, and a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster wherein the repeater includes a plurality of the exchangers, and the exchanging processing is carried out on a cluster-by-cluster basis, using one of the exchangers determined by the control station on the basis of a required band of communication relayed by the repeater.

Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination an exchanger to perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, wherein the two or more beams are classified into clusters each made up of two or more beams among the two or more beams and different frequencies are allocated to the beams belonging to one of the clusters, and a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster, wherein the repeater further comprises at least one of a reception processor and a transmission processor, wherein the reception processor includes: a receiving filter having different frequency characteristics to perform filtering on signals received with the two or more 

Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination an exchanger to perform exchanging processing on an input reception signal and output of the reception signal having undergone the exchanging processing, as a transmission signal, wherein the two or more beams are classified into clusters each made up of two or more beams among the two or more beams and different frequencies are allocated to the beams belonging to one of the clusters, and a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster. wherein the repeater further comprises at least one of a reception processor and a transmission processor, wherein the reception processor includes: a reception frequency converter to convert frequencies of individual signals received with the two or more beams belonging to the same one cluster; a receiving filter having different frequency characteristics to perform filtering on two or more signals having the frequencies converted by the reception frequency conversion unit converter; and a combiner to combine the signals processed by the receiving filter and output the combined signal to the exchanger, as one combined signal; and the transmission processor includes: a distributing unit distributer to receive, from the exchanger, a signal including signal 

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination an exchanger to perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, wherein the two or more beams are classified into clusters each made up of two or more beams among the two or more beams and different frequencies are allocated to the beams belonging to one of the clusters, and a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster wherein the repeater further comprises at least one of a reception processor and a transmission processor,  wherein the reception processor includes: a primary reception frequency converter to convert frequencies of individual signals received with the two or more beams belonging to the same cluster, into a first frequency zone; a primary receiving filter having different frequency characteristics to perform filtering on two or more signals having the frequencies converted by the primary reception frequency converter; a combiner to combine the signals processed by the primary receiving filter and output the combined signal to the exchanging unit, as, to provide one combined signal; a secondary reception frequency converter to convert a frequency of the combined signal provided by the combiner, into a second frequency zone; and a secondary receiving filter to perform filtering on the signal having the frequency converted by the secondary reception frequency converter and output the filtered signal to the exchanger; and wherein the transmission processor includes: a primary transmitting filter to receive, from the exchanging unit exchanger, a signal including 

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination a controller to classify two or more beams of a repeater into clusters each made up of two or more beams among the two or more beams of the repeater, the repeater including: an antenna capable of forming the two or more beams; and a plurality of exchanging units exchangers to each perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, the control unit controller selecting, on a cluster-by-cluster basis, one of the exchanging units exchangers to be used in the repeater, and allocating different frequencies to the beams belonging to one of the clusters, wherein a signal used in the exchanging processing includes a signal obtained by combining signals corresponding to the beams defining the one cluster. 

Regarding claim 14, the prior art of record fails to teach or suggest alone, or in combination plurality of exchangers to each perform exchanging processing on an input reception signal and output the reception signal having undergone the exchanging processing, as a transmission signal, the control 

Thompson et al. (US 2001/0034206) discloses a repeater (fig. 8 and P:0054), the repeater comprises a low noise amplifier 32 to a network 34 which combines received beams in any desired combination for the flexible coverage (fig. 8 and P:0054), the repeater includes channelized portions (filtering) on an input reception signal from received antennas ports (fig. 8 number 30 and P:0055) and output the reception signal having undergone the channelizing processing to switches 42 (fig. 8 section lll and P:0055), as a transmission signal (P:0056- P:0057).

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        November 16, 2021